Citation Nr: 0619978	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  05-04 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
to include as secondary to the service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel






INTRODUCTION

The veteran had active military service from May 1952 to 
April 1956 and from July 1956 to April 1973 in the United 
States Air Force.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 4, 2004, decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied, in pertinent part, service connection 
for coronary artery disease.  

The Board has recharacterized the issue, as stated above, to 
more broadly encompass the varied conditions for which the 
veteran is claiming service connection. There is no prejudice 
to the veteran in the Board doing so, since it appears the RO 
considered all cardiovascular disorders shown, even though 
the issue was phrased more narrowly.

While the veteran indicated on his February 2005 VA Form 9 
that he wanted a Board hearing to present information in 
support of his claim, he changed his mind, and in a March 
2005 document he indicated that he wanted a hearing before 
the Decision Review Officer.  Subsequently, in May 2005 the 
veteran agreed to waive his request for a hearing when his 
representative signed a form indicating that he would report 
for an examination in lieu of a hearing.  In an October 2005 
statement in support of his claim, the veteran indicated that 
he had submitted all current evidence and asked the Board to 
proceed with his appeal.  


FINDING OF FACT

There is no evidence of cardiovascular disease in service or 
for many years thereafter, and no competent medical evidence 
of a nexus between the veteran's currently diagnosed 
cardiovascular conditions (hypertension and coronary artery 
disease) and any aspect of his period of service, including 
any service-connected disability.

CONCLUSION OF LAW

The veteran's cardiovascular disease is not due to or the 
result of service, nor is it due to, or aggravated by, his 
service-connected diabetes mellitus.  38 U.S.C.A. § 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v.  West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 
  
The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Service connection may be granted for disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.306.  Service connection may also be granted for any 
disability shown after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic cardiovascular diseases may be presumed to 
have been incurred during service if the specified disease 
becomes disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.   

In this case, the veteran contends that his cardiovascular 
disease was incurred in service, or in the alternative, he 
asserts that his condition is due to his service-connected 
diabetes mellitus.  In this regard, secondary service 
connection may be granted for disability that is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2005).  When aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected disability, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

After reviewing the evidence of record, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim both on the basis of direct service 
connection and on the basis that his cardiovascular disorder 
is related to his service-connected diabetes mellitus.  The 
Board will address each theory of entitlement in turn.  

I. Entitlement to service connection for cardiovascular 
disease on a direct basis.

The appellant's service medical records are absent evidence 
that the veteran was diagnosed or treated for cardiovascular 
disease before, during, and one year after active military 
service.  The veteran's service medical records indicate that 
he had numerous examinations over his 20 year career and not 
one of them indicated the onset of cardiovascular disease 
(including hypertension and coronary artery disease).  In 
fact, the appellant underwent electrocardiograph (ECG) 
testing in December 1965, February 1967, and at his 
retirement examination in October 1972.  All ECG tests were 
within the normal limits.  The veteran's retirement 
examination in October 1972 indicated that the veteran was 
qualified for both world wide duty and retirement.       

The veteran was not diagnosed with hypertension and coronary 
artery disease until years after active service.  The record 
reveals the veteran was diagnosed with hypertension sometime 
in 1978 (five years after separation) and coronary artery 
disease in 1985 (over a decade after separation).  
Consequently, there is no presumption that the veteran's 
cardiovascular disease was incurred during service because 
the veteran's conditions were not diagnosed within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.   

The record is devoid of evidence that there is a nexus or 
relationship between the veteran's active duty service and 
his diagnosed cardiovascular conditions.  A VA examination 
report dated June 2005 indicated the veteran's hypertension 
and coronary artery disease are not related to the veteran's 
period of service.  While the veteran contends that 
cardiovascular disease was evidenced during an ECG reading in 
1972, he is not a medical professional with the 
qualifications to make a medical conclusion.  No medical 
evidence has been submitted to support the veteran's 
assertion.  To the contrary, when a VA physician was asked to 
comment as to the meaning of the 1972 ECG findings, that 
physician stated that the ECG finding was not evidence of 
inservice coronary artery disease.  Specifically he found "... 
blood pressure readings are within normal limits.  There is 
no ECG evidence of myocardial infarction by showing no STT 
wave changes.  Therefore, hypertension and/or coronary artery 
disease is not directly related to the finding when he was in 
service."  
             
In light of the fact that the record is devoid of medical 
evidence showing that the veteran experienced cardiovascular 
problems during service or within one year of separation from 
service, and without competent medical evidence showing any 
relationship between the veteran's current cardiovascular 
conditions (hypertension first shown in 1978 and coronary 
artery disease first diagnosed in 1985) and any aspect of his 
service, the veteran's claim for entitlement to direct 
service connection for a cardiovascular disorder must fail.

II. Entitlement to service connection for cardiovascular 
disease on the basis of secondary service connection.

As noted earlier, service connection may be granted if it is 
shown by medical evidence that a current disability is due to 
or aggravated by a service connected disability.  38 C.F.R. § 
3.310(a) (2005); Allen, 7 Vet. App. at 439.  

Here, the veteran developed diabetes mellitus (diagnosed in 
November 2002) and the RO granted service connection for this 
disability in 2003.  While the veteran contends that his 
cardiovascular problems are secondary to his service-
connected diabetes mellitus, the Board must deny that claim 
for two reasons: 1) the preponderance of the medical evidence 
shows that diabetes mellitus did not cause the veteran's 
cardiovascular problems as the veteran developed 
cardiovascular disease (hypertension in 1978, and coronary 
artery disease in 1985) many years before he developed 
diabetes mellitus (diagnosed in 2002); and 2) the 
preponderance of medical evidence shows that the veteran's 
service-connected diabetes mellitus has not aggravated his 
pre-existing cardiovascular conditions.  A VA examination 
report in June 2005 indicated that it is less likely than not 
that the veteran's diabetes mellitus caused or aggravated the 
veteran's pre-existing hypertension and coronary artery 
disease.  The examining physician reported that the veteran 
has not had chest pain since 1987, that there has been no 
decrease in the veteran's activity level since he was 
diagnosed with diabetes mellitus, and that the veteran's 
hypertension has been stable and under control.  

There is no competent medical evidence in the record to 
contradict the June 2005 medical report finding that 
veteran's diabetes mellitus did not cause or aggravate his 
hypertension and coronary artery disease.  Accordingly, the 
veteran's claim for entitlement to service connection for 
cardiovascular disease secondary to diabetes mellitus is 
devoid of merit.  
    

III. Conclusion

The Board has considered statements from the veteran.  
Despite the appellant's assertions to the contrary, the 
medical evidence fails to establish a causal connection, or 
nexus, between the veteran's cardiovascular disease and the 
veteran's military service.  The medical evidence also fails 
to support that there is a relationship between his 
cardiovascular disease and his diabetes mellitus.  While the 
veteran may believe that his illnesses are some how causally 
related to his active duty service or diabetes mellitus, his 
testimony amounts to only the opinion of a lay person.  A lay 
person has no competence to offer a medical opinion in that 
regard.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Because the medical evidence of record does not support the 
appellant's contentions, and because the lay evidence 
proffered by the veteran is not competent to establish the 
medical diagnosis or causation required to support his claim 
for service connection under either theory, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims.  The evidence is not in equipoise such that 
doubt could be resolved in the appellant's favor.  38 
U.S.C.A. § 5107(b) (West 2002).  Consequently, the Board must 
deny the veteran's claim for entitlement to service 
connection for cardiovascular disease claimed on both a 
direct basis and as secondary to the service-connected 
diabetes mellitus.

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated August 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While 
the RO's 2003 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession, 
nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence.  
First, the August 2003 letter informed the veteran that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  In addition, the 2003 letter advised 
the veteran to send VA any medical reports that he had and 
advised him of the records that the VA would obtain on his 
behalf.  The veteran was also advised that although VA would 
make a reasonable effort to help him get the evidence 
necessary to support his claim, it was still his 
responsibility to support the claim with appropriate 
evidence.  Moreover, there is no allegation by the claimant 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of the claim.  As the Board 
concludes above that the preponderance of the evidence is 
against the appellant's claim for service connection for 
cardiovascular disease, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  
 
The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.     

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
treatment records, and private medical treatment records have 
been obtained to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board notes that the veteran's Social 
Security Administration (SSA) records appear to be 
incomplete.  The veteran's claims file contains a copy of a 
December 1989 SSA decision finding that the claimant was 
entitled to a period of disability commencing in September 
1986.  While not all of the records supporting a disability 
determination are in the record, the Board finds that the 
list of medical records relied on by SSA are not relevant to 
the claim at hand.  These records are of little evidentiary 
value because they concern the veteran's disability status at 
that time and include medical records pertaining to his 
cardiovascular condition from 1985 to 1988.  In light of the 
fact that there has been no indication by the veteran that 
any additional evidence relevant to the issues decided herein 
is available and not part of the claims file, and the Board 
concedes that the veteran was diagnosed with hypertension in 
1978 and coronary artery disease in 1985, such evidence would 
not tend to support the veteran's contention that his 
cardiovascular disability began in service.  In addition, the 
medical evidence from this period would not support the 
veteran's contention that his cardiovascular condition was 
caused or aggravated by his diabetes mellitus because the 
veteran's diabetes mellitus was not diagnosed until 2002.  
See 38 U.S.C.A. § 5103A(b)(1) (the duty to obtain records 
only applies to records that are "relevant" to the claim); 
see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing 
the Federal Rule of Evidence 401 defining "relevant evidence" 
as "evidence having any tendency to make the existence of any 
fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.").  Thus, all available, potentially 
relevant evidence has been obtained.
 
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether the cardiovascular diseases shown were 
related to symptoms or disease during service or to the 
service-connected diabetes mellitus.   
   
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006).  


ORDER

Service connection for cardiovascular disease is denied, both 
on a direct basis and on the basis that such disability is 
secondary to service-connected diabetes mellitus. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


